Citation Nr: 9926779	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  98-11 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for eczema of the 
hands.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a right foot 
disorder.

7.  Entitlement to service connection for hepatitis.

8.  Entitlement to a compensable evaluation for a low back 
disorder, currently evaluated as noncompensably (zero 
percent) disabling.

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1993 to 
November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Sioux Falls, South Dakota.  

The claim of entitlement to service connection for hepatitis 
will be addressed in the REASONS AND BASES and REMAND 
sections of this decision.  The claim of entitlement to a 
compensable evaluation for a low back disorder will be 
addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is competent medical evidence showing an 
etiological relationship between the veteran's current eczema 
of the hands and service.

3.  There is competent medical evidence showing an 
etiological relationship between the veteran's current GERD 
and service.

4.  There is competent medical evidence showing an 
etiological relationship between the veteran's current 
headaches and service.

5.  There is no competent medical evidence of a current 
bilateral hearing loss disability.

6.  There is no competent medical evidence of current 
tinnitus.

7.  There is no competent medical evidence of a current right 
foot disorder.

8.  There is competent medical evidence of a nexus between 
the veteran's current hepatitis and service.


CONCLUSIONS OF LAW

1.  Eczema of the hands was incurred as a result of service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).

2.  GERD was incurred as a result of service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

3.  Headaches were incurred as a result of service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

4.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(b) (West 1991).

5.  The claim of entitlement to service connection for 
tinnitus is not well grounded. 38 U.S.C.A. § 5107(b) (West 
1991).

6.  The claim of entitlement to service connection for a 
right foot disorder is not well grounded.  38 U.S.C.A. 
§ 5107(b) (West 1991).

7.  The claim of entitlement to service connection for 
hepatitis is well grounded.  38 U.S.C.A. § 5107(b) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  
Additionally, certain chronic diseases, including such 
neurological disorders as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of well-grounded claims, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claims, and the claims must fail.  See 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93. The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. at 495-97.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

II.  Eczema, GERD, and headaches

As a preliminary matter, the Board finds that the veteran's 
claims for service connection for eczema, GERD, and headaches 
are plausible and capable of substantiation and are therefore 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board is also satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required in order to comply with 
the VA's duty to assist him in developing the facts pertinent 
to these claims under 38 U.S.C.A. § 5107(a) (West 1991).  

During service, in April 1995, the veteran was treated for 
dyshidrosis of the right hand, and some scaling was noted 
between the fingers of the left hand as well.  The veteran 
was treated for atopic eczema of the hands in October 1995 
and February 1996, with scaling and dry skin.  An August 1997 
service medical record contains a continued assessment of 
dyshidrotic hand eczema, with cracking and flaking noted.  
The veteran's December 1997 VA general medical examination 
revealed that the skin on his hands was dry, slightly scaly, 
and focally cracked, with no secondary infections.  While no 
"eczematous-like" rashes were noted to be identified upon 
examination, the examiner rendered a diagnosis of chronic 
eczema involving both hands, with intermittent flares not 
identified on examination.  

In May 1997, the veteran was treated for multiple episodes of 
vomiting.  His November 1997 separation examination was 
negative for any gastrointestinal disorders.  However, the 
veteran reported intermittent reflux in the lower and mid 
esophageal region associated with retrosternal burning or 
heartburn during his December 1997 VA general medical 
examination.  The report of this examination contains a 
diagnosis of symptomatic GERD for the past two or three 
years, and the examiner noted that "this more likely than 
not developed during military service and certainly remains 
symptomatic from this veteran's description today."

The veteran's service medical records reflect treatment for 
headaches in September 1997, and he reported "daily 
headaches" in the medical history report accompanying his 
November 1997 separation examination report.  His December 
1997 VA general medical examination report contains a 
diagnosis of tension headaches, present prior to entry into 
military service and persisting during military service and 
since discharge.  In this regard, the Board would point out 
that there is no medical evidence prior to the veteran's 
entry into service indicating a chronic headache disability, 
and headaches were not noted in the report of his September 
1992 entrance examination.  Therefore, with regard to the 
veteran's claimed headaches, the Board finds that the 
presumption of sound condition at service entry, as set forth 
in 38 U.S.C.A. § 1111 (West 1991), has not been rebutted.  In 
short, this disability has not been shown to have preexisted 
service.

With each of these disorders, the Board observes that there 
is competent medical evidence of in-service symptomatology, a 
post-service disorder, and a causal relationship between a 
currently diagnosed disability and service.  Moreover, there 
is no competent medical evidence suggesting that the 
veteran's current disabilities are not related to service.  
Therefore, the Board finds that the evidence supports the 
veteran's claims for service connection for eczema, GERD, and 
headaches.

III.  Bilateral hearing loss, tinnitus, and a right foot 
disorder

As an initial matter, the Board would point that 38 C.F.R. 
§ 3.385 (1998) is for application in claims for service 
connection for bilateral hearing loss.  Before service 
connection may be granted for hearing loss, that loss must be 
of a particular level of severity.  For purposes of applying 
the laws administered by the VA, hearing impairment will be 
considered a disability when the thresholds at any of the 
frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; the thresholds at three of these 
frequencies are 26 or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Id.

The veteran's DD Form 214 indicates that his military 
occupational specialty was a surface ship nuclear propulsion 
plant operator.  His service medical records include 
audiological evaluation reports from August 1993, July 1996, 
and November 1997, but these reports reflect that no pure 
tone thresholds in excess of 15 decibels at any frequency 
were shown by the veteran's audiological evaluations.  
Similarly, the veteran's November 1997 separation examination 
report contains the results of an audiological evaluation 
showing no pure tone thresholds in excess of 15 decibels at 
any frequency.  The only post-service evidence pertaining to 
the veteran's claimed hearing loss disability is the report 
of his January 1998 VA audiological examination, which 
revealed the following pure tone thresholds (in decibels):





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
10
LEFT
15
10
5
5
5

The examiner noted that the average pure tone thresholds were 
seven decibels in the right ear and six decibels in the left 
ear.  Speech audiometry revealed speech recognition ability 
of 96 percent in the right ear and of 100 percent in the left 
ear.  The examiner diagnosed hearing within normal limits at 
the current time.  

With regard to the veteran's claim for service connection for 
tinnitus, the Board observes that the veteran reported 
"ringing in ear" in his November 1997 medical history 
report, but the accompanying separation examination report 
was negative for tinnitus.  The veteran complained of 
bilateral tinnitus during his January 1998 VA audiological 
examination.  The examiner did not render a diagnosis 
pertaining to tinnitus but instead noted that the veteran 
"was instructed to have his physician review meds for 
possible contribution to tinnitus."

An emergency medical record from April 1997, during the 
veteran's period of service, reflects that he injured his 
right foot while playing soccer.  X-rays did not show a 
fracture, and an assessment of a contusion to the right foot 
was rendered.  The veteran reported a prior right foot injury 
in the medical history report accompanying his November 1997 
separation examination report, but the examination was 
negative for any right foot symptomatology.  Moreover, the 
report of the veteran's December 1997 VA examination reflects 
that the veteran had no secondary sequelae of the prior right 
foot injury on examination.

Overall, there is no competent medical evidence of record 
showing that the veteran currently suffers from a bilateral 
hearing loss disability, tinnitus, and a right foot disorder.  
Indeed, the only evidence of record suggesting such current 
disabilities, or a nexus between such disabilities and 
service, is the lay opinion of the veteran, as indicated in 
his April 1998 Notice of Disagreement.  However, the Board 
observes that the veteran has not been shown to possess the 
requisite medical expertise to render either a diagnosis of a 
current disability or an opinion regarding causation.  See 
Grottveit v. Brown, 5 Vet. App. at 93; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  See also LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner and unenhanced by 
any additional medical commentary from that examiner does not 
constitute competent medical evidence); Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (a lay account of a physician's 
statement, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").

Well-grounded claims must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claims of entitlement to 
service connection for bilateral hearing loss, tinnitus, and 
a right foot disorder are well grounded.  In the absence of 
competent medical evidence to support the veteran's claims, 
these claims must be denied as not well grounded.  Since 
these claims are not well grounded, the VA has no further 
duty to assist the veteran in developing the record to 
support his claims.  See Epps v. Gober, 126 F.3d at 1467-68 
("there is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well-grounded' claim").

The Board observes that the RO initially denied the claim for 
service connection for bilateral hearing loss on its merits, 
while the claims for service connection for tinnitus and a 
right foot disorder were denied as not well grounded.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded-claim analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claims well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for service connection for the 
claimed disabilities.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).

IV.  Hepatitis

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for hepatitis is plausible and 
capable of substantiation and is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
Board has based this finding on a diagnosis of hepatitis 
included in the veteran's December 1997 VA general medical 
examination report, which contains a notation of elevated 
lactic dehydrogenase (LDH) during service.


ORDER

Service connection for eczema of the hands is granted.

Service connection for GERD is granted.

Service connection for headaches is granted.

A well-grounded claim not having been submitted, service 
connection for bilateral hearing loss is denied.

A well-grounded claim not having been submitted, service 
connection for tinnitus is denied.

A well-grounded claim not having been submitted, service 
connection for a right foot disorder is denied.

The claim of entitlement to service connection for hepatitis 
is found to be well grounded.




REMAND


The Board has reviewed the report of the veteran's December 
1997 VA general medical examination and observes that further 
clarification is warranted with regard to the veteran's 
claimed hepatitis and service-connected low back disability.  
The report contains a diagnosis of hepatitis, as noted above, 
but this report also indicates that tests for hepatitis A, B, 
and C were negative.  The report also contains findings 
pertaining to the veteran's low back disorder, but this 
report does not include any information regarding the effect 
of pain, if any, on range of motion of the lumbosacral spine.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998); see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998).  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998); Talley v. Brown, 6 Vet. App. 
72, 74 (1993).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992).  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:



1.  The RO should schedule the veteran 
for a VA examination (or examinations, if 
deemed necessary) to determine the 
etiology, nature, and extent of his 
hepatitis, if present, and the nature and 
extent of his low back disorder.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
performed.  With regard to the low back 
disorder, the examiner should provide 
information regarding range of motion and 
any pain or functional loss associated 
with range of motion testing.  The 
examiner should also provide an opinion 
as to whether the veteran currently 
suffers from any form of hepatitis; if 
so, the examiner should also provide an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
hepatitis is related to service.  A 
complete rationale should be given for 
all opinions and conclusions expressed. 

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to service connection for 
hepatitis and a compensable evaluation 
for a low back disorder.  If the 
determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is so notified by the RO.





		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals






